Exhibit 10.84

 

FIRST AMENDMENT TO AGREEMENT OF PURCHASE AND SALE

 

THIS FIRST AMENDMENT TO AGREEMENT OF PURCHASE AND SALE OF PARTNERSHIP INTERESTS
(the "Amendment") is made this 23rd day of December, 2004 by and among Hudson
Street Owners Limited Partnership I, a Delaware limited partnership (“Hudson
I”), Hudson Street Owners Limited Partnership II, a Delaware limited partnership
(“Hudson II”), Hudson Street Owners SPE, Inc., a Delaware corporation (“Hudson
SPE”) and Hudson Street Owners SPE II, Inc, a Delaware corporation (“Hudson SPE
II”) (individually, a "Seller" and collectively, the "Sellers") and MC Hudson
Holding L.L.C., a New Jersey limited liability company ("Purchaser I") and MC
Hudson Realty L.L.C., a New Jersey limited liability company ("Purchaser II”)
(individually, a "Purchaser" and collectively, the "Purchasers").

 

BACKGROUND

 

A.  Purchasers and Sellers entered into that certain Agreement of Purchase and
Sale of Partnership Interests dated as of November 23, 2004 (the “Agreement”
capitalized terms used herein without definition shall have the respective
meanings ascribed thereto in the Agreement) in connection with the acquisition
of the Aggregate Partnership Interests by Purchasers from Sellers subject to and
in accordance with the terms and conditions set forth therein; and

 

B.  Purchasers and Sellers desire to modify the Agreement in accordance with
their terms and conditions set forth below.

 

AGREEMENTS

 

The parties hereto, in consideration of the foregoing and of the mutual
covenants and agreements hereinafter set forth, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, and
intending to be legally bound, hereby agree:

 

1.          At Closing, Purchaser I shall receive a credit against the Purchase
Price equal to Five Hundred Thousand and 00/100 ($500,000.00) Dollars (the “Due
Diligence Credit”). The Due Diligence Credit shall apply in full against the
consideration attributable to the partnership interests owned by Hudson I.

 

2.          In the event any unresolved notices of violations of health, safety,
fire, or building laws, ordinances, codes or regulations issued by the City of
Jersey City or any other governmental body with jurisdiction (collectively,
“Violations”) are outstanding as of three business days prior to Closing,
Purchasers and Sellers shall negotiate in good faith and expeditiously
(commencing as soon as such Violations are known) to agree on the cost of
remediation of such Violations prior to Closing (such negotiated agreement
hereinafter referred to as the “Violations Cost”). At the Close of Escrow,
Sellers shall

 


--------------------------------------------------------------------------------

 

provide Purchaser I with a credit against the Purchase Price of the partnership
interests owned by Hudson I equal to the sum of the agreed upon Violations Cost.
If Sellers and Purchasers are unable to agree upon the Violations Cost, then
such Violations Cost shall be determined by arbitration in accordance with
Paragraph 7 of the Escrow Agreement.

 

3.          Prior to the Closing, the Landlord will attempt to settle or
compromise any monetary defaults under the leases of Zaynah Restaurant Group,
Inc. and Melito & Adolfson, P.C. (both tenants described on Exhibit D-1 of the
Agreement) for amounts accrued prior to the Closing, on terms and conditions to
its sole satisfaction; provided, however, that the Landlord shall not compromise
any obligations that accrue after the Closing Date or alter any other Lease
provision (other than the Lease provisions for pre-Closing obligations) . All
settlement payments relating to the settlement and compromise of such defaults
shall inure to the sole benefit of Sellers. With respect to the defaulted
obligations of either such tenant as to which such settlement and compromise is
not achieved prior to the Close of Escrow, Section 7.2(b) of the Agreement shall
govern the respective rights of the parties hereto. Sellers shall provide to
Purchasers a copy of any such settlement agreement entered into in connection
with the matters described in this Paragraph 3 on or prior to the Closing.

 

4.          Hudson I represents and warrants to Purchasers that (a) no reserves
(as defined or referred to in the Fox-Lance Agreement) are required to be paid
to the City of Jersey City in connection with the expiration on or about
December 24, 2006 or prior termination, of the tax abatement granted under the
Fox-Lance Agreement on account of any state of facts in existence on or before
the Closing Date, (b) no excess profits (as defined or referred to in the
Fox-Lance Agreement) exist under the Fox-Lance Agreement on account of any state
of facts in existence on or before the Closing Date and (c) the audited tax
returns for Overlandlord for the tax years ending December 31, 1992 through tax
year ending December 31, 2003 attached hereto as Exhibit B are true, accurate
and complete in all material respects.

 

5.          The Due Diligence Period is extended through and including December
28, 2004 solely to resolve labor related issues.

 

6.          Sellers shall use best efforts to obtain for Purchasers on or prior
to the Closing Date the following: (a) An executed original copy of the lease
dated as of December 29, 1989 by and between Landlord and Jersey Hudson Tenant,
Inc. (predecessor-in-interest to Merrill, Lynch, Pierce, Fenner and Smith)
(collectively, “Merrill Lynch”), without any of the succeeding amendments; or
(b) a modification to the estoppel certificate from Merrill Lynch otherwise in
accordance with the requirements of Section 4.1(q) of the Agreement to provide
in such estoppel certificate that Merrill Lynch initial the first page of a
conformed copy of such lease and use commercially reasonable efforts to obtain
such initials. Attached hereto as Exhibit C is a copy of the current draft of
the Form Amendment; Purchasers approve the current draft of the Form Amendment
and acknowledge and agree that the attached Form Amendment shall supercede and
replace the Form Amendment attached to the Agreement as Exhibit N.

 

 

2

 


--------------------------------------------------------------------------------

 

7.          On or before the business day preceding the Closing Date, Sellers
shall cause the law firm of Salvo Russell Fichter and Landau to render an
opinion in customary form that the Agreement, as amended hereby, as well as the
documents delivered to Purchasers at Closing have been duly authorized by the
Sellers, that Sellers are authorized to assign the Aggregate Partnership
Interests, and that Sellers have obtained all necessary partnership or corporate
consents, as applicable.

 

8.          On or before the business day preceding the Closing date, Sellers
shall cause LCOR Asset Management Limited Partnership (“LAMLP”) to deliver an
Estoppel and Release Agreement to Purchasers in the form attached hereto as
Exhibit A.

 

9.          No Lease Commissions shall be due and payable by Purchasers in
connection with the National Union Fire Insurance Company of Pittsburgh, PA
lease amendment dated November 17, 2004 (the “NUFIC Lease”). In connection with
the pending Franklin Credit lease negotiation, if such lease is fully executed
prior to the Closing Date in accordance with the approval requirements of the
Agreement, then LAMLP shall be paid a leasing commission equal to $34,543,
payable on or before the Closing Date, all of which commission shall be charged
to Purchasers and (if previously paid by Sellers) credited to Sellers pursuant
to Section 7.2(f) of the Agreement. In connection with the pending Franklin
Credit lease negotiation, Purchasers shall not unreasonably withhold, condition
or delay its approval of such lease. In connection with the pending Fortis
Financial lease negotiation, if such lease is fully executed prior to the
Closing Date in accordance with the approval requirements of the Agreement as
modified below, then LAMLP shall be paid a leasing commission equal to $21,209,
payable on or before the Closing Date, all of which commission shall be charged
to Purchasers and (if previously paid by Sellers) credited to Sellers pursuant
to Section 7.2(f) of the Agreement. Purchasers hereby approve the current draft
of the Fortis Financial lease in the form last received as of the date hereof.
The foregoing payments shall be without prejudice to the treatment of any
leasing commissions due to brokers not affiliated with LAMLP or Sellers, which
commissions shall continue to be governed by Section 7.2(f) of the Agreement.

 

10.            Sellers representations and warranties in the Agreement are
deemed to exclude those matters known to Purchasers of which Purchasers have
provided written notice to Sellers through the date of this Amendment.

 

11.            Hudson I represents and warrants to Purchasers that there is no
outstanding written offer made by Landlord or on behalf of Landlord to accept
surrender of the premises demised to Savenet, Inc., successor to Cylink
Corporation, under the Lease dated ______, 1993, as amended.

 

12.        This Amendment may be signed in any number of counterparts, which
counterparts shall be treated as originals for all purposes, and all so executed
shall constitute one agreement, binding on all of the parties hereto,
notwithstanding that all parties are not signatory to the same counterpart. This
Amendment may be executed by facsimile which shall be deemed to have the same
force and effect as original signatures.

 

3

 


--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have executed this Agreement on the day and year first above written.

 

 

PURCHASER I:

 

 

ATTEST:

MC Hudson Holding L.L.C.,

 

 

a New Jersey limited liability company

 

By: Mack-Cali Realty, L.P.,

a Delaware limited partnership, its sole member

 

By: Mack-Cali Realty Corporation,

a Maryland corporation, its general partner

 

/s/ Daniel J. Wagner

By: /s/ Roger W. Thomas

 

Name: Daniel J. Wagner

Name: Roger W. Thomas

 

Title: Assistant Secretary

Title: Executive Vice President

 

& General Counsel

 

[Corporate Seal]

 

PURCHASER II:

 

 

ATTEST:

MC Hudson Realty L.L.C.,

 

 

a New Jersey limited liability company

 

By: Mack-Cali Realty, L.P.,

a Delaware limited partnership, its sole member

 

By: Mack-Cali Realty Corporation,

a Maryland corporation, its general partner

 

 

/s/ Daniel J. Wagner

By: /s/ Roger W. Thomas

 

Name: Daniel J. Wagner

Name: Roger W. Thomas

 

Title: Assistant Secretary

Title: Executive Vice President

 

& General Counsel

 

 

[Corporate Seal]

 

4

 


--------------------------------------------------------------------------------

 

 

SELLERS:

Hudson Street Owners Limited Partnership, I, a Delaware limited
partnership        

 

 

By:

/s/ Eric Eichler

 

Name:

Eric Eichler

 

Title:

Authorized Person

 

 

Hudson Street Owners Limited Partnership II, a Delaware limited partnership

 

 

By:

/s/ Eric Eichler

 

Name:

Eric Eichler

 

Title:

Authorized Person

 

 

[Corporate Seal]

Hudson Street Owners SPE, Inc.

 

a Delaware corporation

 

 

By:

/s/ Eric Eichler

 

Name:

Eric Eichler

 

Title:

Authorized Person

 

 

[Corporate Seal]

Hudson Street Owners SPE II, Inc.

 

a Delaware corporation

 

 

By:

/s/ Eric Eichler

 

Name:

Eric Eichler

 

Title:

Authorized Person

 

 

 

5

 

 

 